Citation Nr: 1737404	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  12-08 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for chronic fatigue syndrome. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 2004 to September 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Baltimore, Maryland Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran applied for compensation for chronic headaches, fibromyalgia, a left shoulder strain, chronic urinary tract infections, left ulnar neuropathy (claimed as cubital tunnel syndrome, left elbow), and dyshidrotic eczema in November 2008.  She was granted service connection for these disabilities in March 2017.  Neither the Veteran nor her representative have expressed dissatisfaction with the ratings assigned or the effective dates.  As such, those issues were not in subsequent supplemental statements of the case and are not before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (indicating a veteran had to separately appeal these "downstream" issues regarding the ratings and effective dates assigned once this disability was granted service connection).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In correspondence dated June 2017, the Veteran requested a central office hearing before the Board of Veterans' Appeals in Washington D.C.  Accordingly, a remand is necessary to schedule the Veteran's central office hearing.  See 38 C.F.R. § 20.700, 20.704.

Service connection for chronic fatigue syndrome has particular requirements, as follows:

(a) For VA purposes, the diagnosis of chronic fatigue syndrome requires: 

(1) new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months; and 

(2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and 

(3) six or more of the following: 

(i) acute onset of the condition, 
(ii) low grade fever, 
(iii) nonexudative pharyngitis, 
(iv) palpable or tender cervical or axillary lymph nodes, 
(v) generalized muscle aches or weakness, 
(vi) fatigue lasting 24 hours or longer after exercise, 
(vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid state), 
(viii) migratory joint pains, 
(ix) neuropsychologic symptoms, 
(x) sleep disturbance.

38 C.F.R. § 4.88a (emphasis added).  These requirements must be met before service connection for this disability can be granted. 

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate action to schedule the Veteran the requested central office hearing.  

The Veteran has the right to submit additional evidence and argument on remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Remanded matters must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2016).




